            Case 4:21-cv-00832-BRW Document 2 Filed 09/21/21 Page 1 of 2




                           IN THE UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF ARKANSAS
                                     CENTRAL DIVISION

RICKEY ASHLEY                                                                             PLAINTIFF

VS.                                    4:21-CV-00832-BRW

ASA HUTCHISON                                                                           DEFENDANT
                                                ORDER

         On September 16, 2021, Plaintiff Rickey Ashley (“Plaintiff”) filed a pro se complaint.1

Asking him to file an Application to Proceed Without Prepayment of Fees and Affidavit would

be futile because Plaintiff is a three-striker under the provisions of 28 U.S.C. § 1915(g).

         The Prison Litigation Reform Act (“PLRA”) provides that a prisoner cannot proceed in

forma pauperis (“IFP”)

         if the prisoner has on 3 or more prior occasions, while incarcerated or detained in
         any facility, brought an action or appeal in a court of the United States that was
         dismissed on the grounds that it is frivolous, malicious, or fails to state a claim upon
         which relief may be granted, unless the prisoner is under imminent danger of
         serious physical injury.2

         Before filing this lawsuit on September 16, 2021, Plaintiff filed at least three actions that

were dismissed for failing to state a claim upon which relief may be granted.3 Nevertheless,

Plaintiff may proceed IFP if he falls under the “imminent danger” exception to the three strikes

rule.4 The exception applies only if the prisoner is in imminent danger at the time he filed his



1
    Doc. No. 1.
2
    28 U.S.C. § 1915(g).

3
  See Ashley v. Moody, 4:18-CV-00482 BRW (E.D. Ark. filed July 25, 2018); Ashley v. Moody,
et al., 4:18-CV-00497 BSM (E.D. Ark. filed July 31, 2018); Ashley v. Moody, et al., 4:18-CV-
00498 KGB (E.D. Ark. filed July 31, 2018).
4
  See 28 U.S.C. § 1915(g) (providing that three strikers should be granted permission to proceed
in forma pauperis if they are “under imminent danger of serious physical injury”).
            Case 4:21-cv-00832-BRW Document 2 Filed 09/21/21 Page 2 of 2




complaint; “[a]llegations that the prisoner has faced imminent danger in the past are

insufficient.”5

         Plaintiff has not alleged facts that establish imminent danger, and nothing in his pleading

otherwise indicates or implies he in in imminent danger of serious physical injury. Accordingly,

Plaintiff does not qualify for the imminent danger exception. As such, this case is DISMISSED

due to Plaintiff’s failure to pay the filing fee. Plaintiff will have thirty (30) days to reopen this

case by paying the $402 filing fee in full.

         IT IS SO ORDERED this 21st day of September, 2021.



                                                        Billy Roy Wilson_________________
                                                        UNITED STATES DISTRICT JUDGE




5
    Ashley v. Dilworth, 147 F.3d 715, 717 (8th Cir. 1998).


                                                   2
